January 24, 1918. The opinion of the Court was delivered by
This is an appeal from the county Court of Richland affirming judgment of the magistrate's Court. The exceptions raise but one point that it was error not to direct a verdict as asked for in the magistrate's Court in favor of the defendant.
Where there is any evidence to sustain the findings of fact in a magistrate's Court, concurred in by the Circuit Court, this Court will not interfere or grant a new trial. The Judge in the county Court "found from all the evidence in the case that the verdict of the jury and the judgment of the magistrate is supported by the preponderance of the evidence." The evidence on the part of the plaintiff and that of the defendant was wide apart and irreconcilable, and the jury would have been justified in finding in favor of either side. Having found for the plaintiff, and their finding being sustained both by magistrate and county Judge, I think the exceptions ought to be overruled, and judgment affirmed as to actual and punitive damages, but as a majority of the Court concurs in affirming the judgment as to actual damages and reversing it as to punitive damages, it is so adjudged.
MR. CHIEF JUSTICE GARY concurs in affirming the judgment for actual damages.
MR. JUSTICE GAGE. There was testimony tending to prove that plaintiff owned the book, and that defendant refused to honor it. There is, therefore, testimony tending to prove a contract and a breach of it. There is no testimony tending to prove that the defendant acted with fraudulent intent.
The judgment ought to be reversed nisi.
MR. JUSTICE HYDRICK. I dissent. The judgment ought to be reversed in toto.
MR. JUSTICE FRASER. It seems to me that there is no evidence that the plaintiff paid for the book, and there *Page 29 
can be no actual damages. There is no evidence that the defendant refused to deliver the lard. It was simply a question as to the place of delivery so that there can be no punitive damages.